Title: To Alexander Hamilton from Peter Colt, 7 May 1793
From: Colt, Peter
To: Hamilton, Alexander


Hartford 7th May 1793
Sir
Your favour of 10th April only reached me here the last Mail. I had left Paterson the 17th. of April, on the Evening of the Day that the Board of Directors left Town, in consequence of Letters from Hartford, stating the critical Situation of my Family, Sick with the Small pox. It has proved fatal to one of my children, & another has been confined to the Hospital for upwards of five Weeks; & is yet so weak as not to be removed. This unexpected Circumstance will necessarily detain me longer from Paterson than I had calculated. I hope however no serious difficulty will arrise, or disadvantage accrue to the affairs of the Society in consequence of this detention.
Your Letter not coming to hand before the meeting of the Directors, will prevent my obtaining the Money to discharge the Balance of your account, so soon as would otherways have been done. I will attend to it as soon as I get back to Paterson.
The Directors at their last meeting discharged Mort from their Service—his Salary to cease the first Instant. They advanced the Salary of Marshall & Pearce to £200 Sterlg ⅌ ann. for one Year, at which period, it is contemplated our Works will be in compleat operation; & when they may be put upon their first establishment. They reduced the Salary of Hall to the same sum. As I set out for home immediatly after this was declared to him, I had not time to see how this effected him; I only know he has not quit their Service in consequence of this reduction.
I am well aware that many persons, & even some of the Directors, consider him not only as a bad Man, but particularly unfriendly to the Interest of the Society. That he is an imprudent Man I can have no doubt. He does not conceale his want of confidence in the plans of the Society, respecting the mode adopted for geting command of the water &c. It is very possible that his supposed disaffection to the Interest of the Society may arrise from imprudent observations respecting this Business, & the deranged State of their Funds. It is very possible he may have calculated on a general Superintendance of the affairs of the Society; & that the appointment of Majr L’Enfant to construct the Canal & the Mills & other works has mortifyed not only him, but Marshall & pearce also. An English manufacturer cannot bring himself to believe that a French Gentleman can possibly know anything respecting manufactures. From this quarter I believe has orriginated much of the uneasiness amongst the head work men, who appear equally to consider the Factory sacrifised to the Town.
Pearce is certainly a very injenious Man, & at present very necessary to the Society but he has Substantial failings. He is intemperate; & I fear this evil will grow on him. From his natural temper he is easily led to hasty & inconsiderate Measures respecting his workmen &c—& He seems too much prone to new projects.
The Directors at their last meeting Seemed Seriously alarmed at the extensive plans & views of Major L’Enfant. They came together seeminly determind to confine his operations Strictly to the Canal; and to place everything else under my Sole direction. But he wishing to have the compleating his plan of the Town, & stating the impropriety of puting that under any other direction it was agreed to. On further conversation it appeard he considered the Cotton Mills as a part of the Canal—at least necessarily connected with it—and shewed the greatest reluctance at having that part of the Business taken out of his Management. After much conversation the Board seemed to acquiese in his having the superintendance of the Cotton Mill, altho they had passed a formal vote to restrict him to the Canal, which is to be compleated on the orriginal plan. He has assured them he will give them the entire command of the water this Season; & yet leave them some thing to operate with in future. Everything depends on his accomplishing this promise.
We have much to fear from the present State of the Funds of the Society. It is probable that the third payment which falls due the 13 Instant will be made wholly in the funded Debt of the united States, as well as the last, which falls due the 13 July next—& that these payments will be compleated only on about one half of the orriginal Shares. Should this prove to be the case, it must add greatly to our present embarrassments; as this debt could not be turned into Cash without great loss; and it will be even difficult to obtain Money, on the Credit of those Funds, in the different Banks, Sufficient for the Expenditures of this summer & fall.
I have serious fears that Majr L’Enfant will not be able to reduce his plans & operations, so as to square with the present Situation of the Funds of the Society. As he has the greatest relyance on you, it may be of essential Service to the affairs of the Society for you to press on him the necessity of the greatest Oeconemy in executing his plans; & confining his views to those things which are essential instead of what is ornimental in forming his works.
I am with great regard   Sir   your most obedt humble Servant
P. Colt
Honl Alexr. Hamilton Esqr
